UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7748


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLYDE KIRBY WHITLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:07-cr-00080-FL-1)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clyde Kirby Whitley, Appellant Pro Se. Jane J. Jackson, Assistant
United States Attorney, Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clyde Kirby Whitley noted an appeal from the district court’s

order reducing his sentence pursuant to Federal Rule of Criminal

Procedure 35(b).   In his informal brief, Whitley explains that he

did not intend to appeal that order.      Instead, he seeks review of

a   subsequent   order   denying   his   motion   for   reconsideration.

Whitley, however, did not file a notice of appeal of the order

denying his motion for reconsideration in the district court.

Because Whitley does not assert any error in the court’s order

reducing his sentence and the order Whitley seeks to appeal is not

properly before this court, we dismiss Whitley’s appeal.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                               DISMISSED




                                    2